Name: Commission Regulation (EEC) No 2831/79 of 14 December 1979 authorizing the conclusion of long-term private storage contracts for grape must and concentrated grape must in respect of the 1979/80 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/54 Official Journal of the European Communities 15. 12. 79 COMMISSION REGULATION (EEC) No 2831/79 of 14 December 1979 authorizing the conclusion of long-term private storage contracts for grape must and concentrated grape must in respect of the 1979/80 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Articles 8 (3) and 9 (5) thereof, Whereas Commission Regulation (EEC) No 2830/79 (3) authorized the conclusion of long-term private storage contracts for certain table wines for the 1979/80 wine year ; whereas the condition laid down in the second indent of Article 8 (2) of Regulation (EEC) No 337/79 for authorizing the conclusion of long-term storage contracts for grape must and concentrated grape must is therefore fulfilled ; Whereas Article 9 (4) of Regulation (EEC) No 337/79 provides that, for long-term contracts, the amount of the aid may be increased by up to 20 % ; whereas, in view of the considerable risks to which must is subject during a long period of storage, provision should be made to increase by 20 % the rates of aid specified in Article 1 1 of Commission Regulation (EEC) No 2600179 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Long-term storage contracts may be concluded for grape must and concentrated grape must. Article 2 For the storage contracts referred to in Article 1 , the amount of aid as specified in Article 11 of Regulation (EEC) No 2600/79 shall be increased by 20 % . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1979 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 297, 24. 11 . 1979, p. 4 . (3) See page 51 of this Official Journal . (4 ) OJ No L 297, 24 . 11 . 1979, p . 15 .